While we are of the opinion that the order sought to be reviewed was made without authority, we are also of the opinion that it is not a final order in a special proceeding and subject to appeal to this court, but that its validity may be tested by the appellant when any attempt is made to punish him for failing to comply with the order. (Matter of Strong v. Randall,177 N.Y. 400.) The appeal, therefore, is dismissed, but, under the circumstances, without costs; no opinion.
Concur: CULLEN, Ch. J., VANN, WERNER, HISCOCK and COLLIN, JJ.; HAIGHT, J., concurs only in the dismissal of the appeal. Absent: GRAY, J.